DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a apparatus having a processing circuitry for issuing memory access requests specifying a target address identifying location to be accessed in a memory system (i.e., the apparatus accesses an individual memory protection entry from the memory system so as to improve performance by avoiding software workarounds for dealing with cases where number of entries supported by the MPU in hardware is insufficient to deal with requirements of software in order to avoid unnecessary memory accesses for obtaining information which is implicit in the locally stored information to provide faster performance for the binary search procedure).
Applicant’s independent claims 1 and 21 each recite, inter alia, an apparatus for controlling a host data processing with a structure as defined in the specification (pages 28-44) including memory protection table comprising a plurality of memory protection entries, each memory protection entry specifying: access permissions for a corresponding address region of variable size within an address space, and region identifying parameters for identifying a start address and an end address of the corresponding address region, each memory protection entry specifying separate region identifying parameters for identifying the start address and the end address, wherein the region identifying parameters are specified separately for each address region having a corresponding memory protection entry, wherein said MPU is configured to permit said variable size to be a number of bytes other than a power of 2; and MPU memory access circuitry to initiate at least one MPU memory access request for accessing the memory protection table from said memory system, wherein the MPU memory access circuitry is configured to determine whether a memory access request specifying a given target address hits against a given memory protection entry using the separate region identifying parameters identifying the start address and end address of the corresponding address region specified by the given memory protection entry. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Accordingly, Applicant’s claims are allowed for the reasons as stated above, and the reasons as stated in Applicant’s arguments filed 6/3/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133